(El Dorado)
(99-1069656)

THIS INSTRUMENT CONTAINS INDEMNIFICATION PROVISIONS AND
PROVISIONS LIMITING LENDER’S LIABILITY FOR NEGLIGENCE

LIMITED GUARANTY

     
 
  November 1, 2007 THE BANK OF NEW YORK TRUST COMPANY,

NATIONAL ASSOCIATION,
 
AS TRUSTEE FOR THE REGISTERED

HOLDERS OF MORGAN STANLEY
 
CAPITAL I INC., COMMERCIAL
MORTGAGE PASS-THROUGH CERTIFICATES,
SERIES 2007-IQ14, having an address at

c/o Capmark Finance Inc.
116 Welsh Road
 

Horsham, Pennsylvania 19044
Attention: Servicing Department (99-1069656)

RE:
  Loan in the original principal amount of THIRTEEN MILLION SIX HUNDRED THOUSAND
AND NO/100 DOLLARS
($13,600,000.00) (the “Loan”) currently held by THE BANK OF NEW YORK TRUST
COMPANY, NATIONAL ASSOCIATION,
AS TRUSTEE FOR THE REGISTERED HOLDERS OF MORGAN STANLEY CAPITAL I INC.,
COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2007-IQ14 (“Lender”), assumed by APARTMENT REIT VILLAS OF
EL DORADO, LLC, a Delaware
limited liability company (“Borrower”), secured by a Deed of Trust, Security
Agreement, Fixture Financing
Statement and Assignment of Leases and Rents (the “Security Instrument”)
encumbering real property
commonly known as Villas of El Dorado (the “Property”)

Ladies and Gentlemen:

FOR VALUE RECEIVED, and to induce Lender to consent to the assumption of the
Loan by Borrower pursuant to that certain Agreement of Assumption and
Modification of Security Instrument and Other Loan Documents, dated as of the
date hereof (the “Assumption Agreement”), such Loan evidenced by that certain
promissory note dated November 29, 2006 made by El Dorado Apartments, LLC, a
Texas limited liability company (“Original Borrower”) to the order of Royal Bank
of Canada, a Canadian chartered bank (“Original Lender”) in the original
principal amount of THIRTEEN MILLION SIX HUNDRED THOUSAND AND NO/100 DOLLARS
($13,600,000.00) (the “Note”) and secured by the Security Instrument and by
certain other Loan Documents (as defined in the Security Instrument), the
undersigned, NNN APARTMENT REIT, INC., a Maryland corporation having an address
at 1551 N. Tustin Avenue, Suite 300, Santa Ana, California 92705 (hereinafter
individually referred to as “Guarantor”) hereby enters into this Limited
Guaranty (“Guaranty”) in favor of Lender and hereby absolutely and
unconditionally guarantees to Lender the prompt and unconditional payment of the
Guaranteed Obligations (hereinafter defined) of Borrower. Capitalized terms used
herein and not specifically defined herein shall have the respective meanings
ascribed to those terms in the Security Instrument.

Guarantor, as a primary obligor and not merely as a surety, for consideration
received, the receipt and sufficiency of which is hereby acknowledged, and at
the request of Borrower, hereby absolutely, unconditionally and irrevocably
guarantees AND PROMISES TO PAY TO Lender or order, on demand, in lawful money of
the United States of America, in immediately available funds, all sums for which
Borrower is now or hereafter liable to Lender with respect to the matters
specifically set forth in Sections 9.1 and 9.2 of the Note (the “Guaranteed
Obligations”).

It is expressly understood and agreed that this is a continuing guaranty and
that the obligations of Guarantor hereunder are and shall be absolute under any
and all circumstances, without regard to the validity, regularity or
enforceability of the Note, the Assumption Agreement, the Security Instrument or
the other Loan Documents. Guarantor hereby acknowledges having received and
reviewed true copies of the Note, the Security Instrument and the other Loan
Documents.

Any and all present and future debts and obligations of Borrower to Guarantor
are hereby waived and postponed in favor of and subordinated to the full payment
and performance of all present and future debts and obligations of Borrower to
Lender. Until payment in full of the Debt (as such term is defined in the
Security Instrument) (including interest accruing on the Note after the
commencement of a proceeding by or against Borrower under the Bankruptcy Reform
Act of 1978, as amended, 11 U.S.C. Sections 101 et seq., and the regulations
adopted and promulgated pursuant thereto (collectively, the “Bankruptcy Code”),
which interest the parties agree shall remain a claim that is prior and superior
to any claim of Guarantor notwithstanding any contrary practice, custom or
ruling in cases under the Bankruptcy Code generally), Guarantor agrees not to
accept any payment or satisfaction of any kind of indebtedness of Borrower to
Guarantor and hereby assigns such indebtedness to Lender, including the right to
file proof of claim and to vote thereon in connection with any such proceeding
under the Bankruptcy Code, including the right to vote on any plan of
reorganization. Further, if Guarantor shall comprise more than one person, firm
or corporation, Guarantor agrees that until such payment in full of the Debt,
(a) no one of them shall accept payment from the others by way of contribution
on account of any payment made hereunder by such party to Lender, (b) no one of
them will take any action to exercise or enforce any rights to such
contribution, and (c) if any of Guarantor should receive any payment,
satisfaction or security for any indebtedness of Borrower to any of Guarantor or
for any contribution by the others of Guarantor for payment made hereunder by
the recipient to Lender, the same shall be delivered to Lender in the form
received, endorsed or assigned as may be appropriate for application on account
of, or as security for, the Debt and until so delivered, shall be held in trust
for Lender as security for the Debt.

Guarantor agrees that, with or without notice or demand, Guarantor will
reimburse Lender, to the extent that Borrower does not make such reimbursement,
for all expenses (including attorneys’ fees) incurred by Lender in connection
with collection of the Guaranteed Obligations or any portion thereof or
enforcement of this Guaranty.

Lender may apply all moneys available to Lender for application in payment or
reduction of the Debt, in such manner and in such amounts and at such time or
times and in such order and priority as Lender may see fit, to the payment or
reduction of such portion of the Debt as Lender may elect

Guarantor hereby waives: notice of acceptance hereof, presentment and protest of
any instrument and notice thereof, notice of default and all other notices to
which Guarantor might otherwise be entitled; any and all defenses, including,
without limitation, any and all defenses which Borrower or any other party may
have to the fullest extent permitted by law; and any rights to any homestead
exemptions on record or by operation of law as of the date of this Guaranty
respecting any property owned by Guarantor.

Guarantor further agrees that the validity of this Guaranty and the obligations
of Guarantor hereunder shall in no way be terminated, affected or impaired by
reason of (a) the assertion by Lender of any rights or remedies which it may
have under or with respect to the Note, the Security Instrument, or the other
Loan Documents, against any person obligated thereunder or against the owner of
the Property, (b) any failure to file or record any of such instruments or to
take or perfect any security intended to be provided thereby, (c) the release or
exchange of any property covered by the Security Instrument or other collateral
for the Loan, (d) Lender’s failure to exercise, or delay in exercising, any such
right or remedy or any right or remedy Lender may have hereunder or in respect
of this Guaranty, or (e) the commencement of a case under the Bankruptcy Code by
or against any person obligated under the Note, the Security Instrument or the
other Loan Documents, or the death of any Guarantor, or (f) any payment made on
the Debt or any other indebtedness arising tinder the Note, the Security
Instrument or the other Loan Documents, whether made by Borrower or Guarantor or
any other person or entity, which is required to be refunded pursuant to any
bankruptcy or insolvency law; it being understood that no payment so refunded
shall he considered as a payment of any portion of the Debt, nor shall it have
the effect of reducing the liability of Guarantor hereunder, it is further
understood, that if Borrower shall have taken advantage of, or be subject to the
protection of, any provision in the Bankruptcy Code, the effect of which is to
prevent or delay Lender from taking any remedial action against Borrower,
including the exercise of any option Lender has to declare the Debt due and
payable on the happening of any default or event by which under the terms of the
Note, the Security Instrument or the other Loan Documents, the Debt shall become
due and payable, Lender may, as against Guarantor, nevertheless, declare the
Debt due and payable and enforce any or all of its rights and remedies against
Guarantor provided for herein.

This is a continuing guaranty of payment and not of collection and upon any
default of Borrower under the Note, the Security Instrument or the other Loan
Documents, Lender may, at its option, proceed directly and at once, without
notice, against Guarantor to collect and recover the full amount of the
liability hereunder or any portion thereof, without proceeding against Borrower
or any other person or entity, or foreclosing upon, selling, or otherwise
disposing of or collecting or applying against the Debt any of the Property or
other collateral for the Loan. Guarantor hereby waives the pleading of any
statute of limitations as a defense to the obligation hereunder.

Guarantor further covenants that this Guaranty shall remain and continue in full
force and effect as to any modification, extension or renewal of the Note, the
Security Instrument, or any of the other Loan Documents, that Lender shall not
be under a duty to protect, secure or insure any security or lien provided by
the Security Instrument or other such collateral, and that other indulgences or
forbearances may be granted under any or all of such documents, all of which may
be made, done or suffered without notice to, or further consent of, Guarantor.

Guarantor and its representative executing below have full power, authority and
legal right to execute this Guaranty and to perform all its obligations under
this Guaranty.

All understandings, representations and agreements heretofore had with respect
to this Guaranty are merged into this Guaranty which alone fully and completely
expresses the agreement of Guarantor and Lender.

This Guaranty may be executed in one or more counterparts by some or all of the
parties hereto, each of which counterparts shall be an original and all of which
together shall constitute a single agreement of Guaranty. The failure of any
party hereto to execute this Guaranty, or any counterpart hereof, shall not
relieve the other signatories from their obligations hereunder.

This Guaranty may not be modified, amended, waived, extended, changed,
discharged or terminated orally or by any act or failure to act on the part of
Lender or Borrower, but only by an agreement in writing signed by the party
against whom enforcement of any modification, amendment, waiver, extension,
change, discharge or termination is sought.

Lender’s delay or omission in exercising any of Lender’s rights and remedies
shall not constitute a waiver of those rights and remedies, nor shall Lender’s
waiver of any right or remedy operate as a waiver of any other right or remedy
available to Lender. Lender’s waiver of any right or remedy on any one occasion
shall not be considered a waiver of same on any subsequent occasion, nor shall
this be considered to be a continuing waiver.

The term “Lender” as used in this Guaranty shall mean and include the party
named above as Lender and its successors and assigns, in whose favor the
provisions of this Guaranty shall also inure. The term “Guarantor” as used in
this Guaranty shall mean and include the party and/or parties named above as
Guarantor and their respective heirs, executors, administrators, legal
representatives, successors and assigns, all of whom shall be bound by the
provisions of this Guaranty. The term “Borrower” as used in this Guaranty shall
mean and include the party referenced above as Borrower and its successors and
assigns as permitted in accordance with the terms of the Note, the Security
Instrument and other Loan Documents.

This Guaranty, all acts and transactions hereunder, and the rights and
obligations of the parties hereto shall be governed, construed and interpreted
according to the laws of the State where the Property is located.

Wherever possible, each provision of this Guaranty shall be interpreted in such
a manner as to be effective and valid under applicable law, but if any provision
of this Guaranty is held to be illegal, invalid or unenforceable in any respect,
such provision shall be fully severable and shall be ineffective to the extent
of such illegality, invalidity or unenforceability, without invalidating the
remainder of such provision or the remaining provisions of this Guaranty.

Guarantor irrevocably submits to the nonexclusive jurisdiction of any federal or
state court sitting in the state where the Property is located over any suit,
action or proceeding arising out of or relating to this Guaranty. Guarantor
irrevocably waives, to the fullest extent it may effectively do so under
applicable law, any objection it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such Court and any
claim that the same has been brought in an inconvenient forum. Guarantor
irrevocably appoints the Secretary of State of the state where the Property is
located as its authorized agent to accept and acknowledge on its behalf any and
all process which may be served in any such suit, action or proceeding, consents
to such process being served (i) by mailing a copy thereof by registered or
certified mail, postage prepaid, return receipt requested, to Guarantor’s
address shown above or as notified to the Lender in writing and (ii) by serving
the same upon such agent, and agrees that such service shall in every respect be
deemed effective service upon Guarantor.

For purposes of this Guaranty, the term “attorneys’ fees” shall include any and
all reasonable attorneys’, paralegal and law clerk fees and disbursements,
including, but not limited to, fees and disbursements at the pre-trial, trial
and appellate levels incurred or paid by Lender in protecting its interest in
the Property, the Leases (as defined in the Security Instrument) and the Rents
(as such term is defined in the Security Instrument) and enforcing its rights
hereunder.

EACH OF GUARANTOR AND, BY ITS ACCEPTANCE HEREOF, LENDER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY, AND AFTER AN OPPORTUNITY TO CONSULT WITH LEGAL
COUNSEL, WAIVES ANY AND ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING IN CONNECTION WITH THIS GUARANTY, THE GUARANTEED OBLIGATIONS, ALL
MATTERS CONTEMPLATED HEREBY AND ALL DOCUMENTS EXECUTED IN CONNECTION HEREWITH.
GUARANTOR CERTIFIES THAT NEITHER LENDER NOR ANY OF ITS REPRESENTATIVES, AGENTS
OR COUNSEL HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT LENDER WOULD NOT IN THE
EVENT OF ANY SUCH PROCEEDING SEEK TO ENFORCE THIS WAIVER OF RIGHT TO TRIAL BY
JURY.

1

IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty as of the date
first above set-forth.

GUARANTOR:

NNN APARTMENT REIT, INC., a Maryland corporation

          By:   /s/ S. Jay Olander
 
  Name:
Title:   S. Jay Olander
Chief Executive Officer

2